1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 30, 2021 has been entered.
	Applicant’s amendment of July 09, 2021 is acknowledged. It is noted that claim 1, 13, 14 and 17-18 are amended. Claims 12 and 16 are canceled.
2.	 Claims 1- 11, 13-15 and 17-18 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a conductor connection terminal comprising a clamping arm of a clamping spring clamping the electrical conductor to the busbar; and a bearing plate connected to the actuation handle of the pivotable actuation element is rotatably mounted on at least one component of the conductor connection terminal, the actuation handle is accessible from an exterior of the housing, the contact area of the busbar is located within the circular area of the bearing plates; the contact arm is connected to the clamping arm via the spring bend, the bearing plate extends in a height direction of the conductor connection terminal from a position below a lowermost portion of the busbar to a position above an uppermost portion of the clamping spring or above the contact arm of the clamping spring.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831